The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed on December 21, 2020.

Status of Claims
Claims 1-20 are pending in the application, no claim has been added, amended or canceled.

Priority
The priority date that has been considered for this application is July 24, 2019.  

Response to Amendment
(A). Regarding objection to spec: Applicant's amendment to spec appropriately addressed the objection. The objection is withdrawn.
 (B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; see response to arguments section of the office action.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20190303584 A1, hereinafter “Yang”) in view of USUI et al (US 20200012789 A1, hereinafter “USUI”), and Chilimbi et al (US 20050091646 A1, hereinafter, “Chilimbi”).

Regarding claim 1, Yang teaches 
A computer-implemented method for sampling application programming interface (API) execution traces, the method comprising:
generating the API execution traces using API-related events published from microservices in response to execution of API requests (para [0032], “The JavaScript API trace generator 130 may then parse the collected information received from the JavaScript API recorder 120 and translate or compile the collected information into a predetermined JavaScript execution trace format. In one embodiment, the JavaScript execution trace format comprises a simple text file, but any desired data structure ; 
Yang does not explicitly teach 
generating feature vectors of the API execution traces using trace-context information; 
grouping the API execution traces into clusters using the feature vectors of the API execution traces; 
computing sampling rates for the clusters of API execution traces so that a sampling rate is assigned to each of the clusters; 
adaptively sampling the API execution traces using the sampling rates based on the clusters to which the API execution traces belong; and 
storing the API execution traces that have been sampled in a storage.
USUI teaches 
generating feature vectors of the API execution traces using trace-context information (para [0058], “…The cluster analysis unit 158 generates a feature vector based on data stored in the macro feature amount DB 18 and the text feature amount DB 19.” wherein the execution trace disclosed in para [0051] reads on the API execution trace); 
grouping the API execution traces into clusters using the feature vectors of the API execution traces (para [0058], “The cluster analysis unit 158 performs clustering based on the feature amounts stored in the macro feature amount DB 18 and the text feature amount DB 19, and outputs each of generated clusters. The cluster analysis unit 158 generates a feature vector based on data stored in the macro feature amount DB 18 and the text feature amount DB 19”); 
Yang and USUI are analogous art because both deal with tracing software applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and USUI before him/her before the effective filing date of the claimed invention, to incorporate the features of USUI into Yang because USUI’s teaching provides techniques “to effectively and accurately select a macro document to be analyzed” (USUI, para [0021]).

computing sampling rates for the clusters of API execution traces so that a sampling rate is assigned to each of the clusters; 
adaptively sampling the API execution traces using the sampling rates based on the clusters to which the API execution traces belong; and 
storing the API execution traces that have been sampled in a storage.
Chilimbi teaches 
computing sampling rates for the clusters of API execution traces so that a sampling rate is assigned to each of the clusters (para [0021], “In bursty tracing with adaptive instrumentation, this sampling rate is adapted to the frequency of execution of the code path through the adaptive dispatch check…” wherein the code path reads on the cluster. para [0020] teaches how the sampling rate is calculated.); 
adaptively sampling the API execution traces using the sampling rates based on the clusters to which the API execution traces belong (para [0021], “… The more often the code path (i.e., the adaptive dispatch check) is executed, the more the sampling rate is decreased…”); and 
storing the API execution traces that have been sampled in a storage (Fig. 2, shows record event for analysis, indicates the traces are stored.).
The combination of Yang and USUI along with Chilimbi are analogous art because all deal with tracing software applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, USUI and Chilimbi before him/her before the effective filing date of the claimed invention, to incorporate the features of Chilimbi into Yang and USUI because Chilimbi’s teaching provides a low overhead solution for detecting memory leak (Chilimbi, para [0006]).

Regarding claim 4, Yang as modified by USUI and Chilimbi teaches claim 1, Chilimbi further teaches wherein computing the sampling rates for the clusters of API execution traces includes computing the sampling rates for the clusters of API execution traces such that the clusters with higher densities of API execution traces have lower sampling rates than the clusters with lower densities of API execution traces (para [0021], “… The more often the code path (i.e., the adaptive dispatch check) is executed, the more the sampling rate is decreased…” wherein the more often the code path is executed reads on higher density of API execution traces. For motivation to combine, refer to claim 1).

Regarding claim 8, it is directed to a non-transitory computer readable storage medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claims 8. Note that, Yang teaches A non-transitory computer readable storage medium (para [0101-0102]).

Regarding claim 11, it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 15, it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 15. Note that, Yang teaches A system comprising: 
memory; and
at least one processor (para [0085]).

Regarding claim 18, it recites same features as claim 4, and is rejected for the same reason.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of USUI, and Chilimbi as applied to claims 1, 8, and 15 respectively, in further view of Gopalan et al (US 20180211001 A1, hereinafter “Gopalan”).

Regarding claim 2, Yang as modified by USUI and Chilimbi teaches claim 1, but does not explicitly teach wherein grouping the API execution traces into the clusters includes using a density-based clustering algorithm to form the clusters.

wherein grouping the API execution traces into the clusters includes using a density-based clustering algorithm to form the clusters (para [0073], “…The clusterization module 612 can use any suitable clustering technique such as connectivity-based clustering (e.g., hierarchical clustering), centroid-based clustering (e.g., k-means clustering), distribution-based clustering (e.g., Gaussian mixture models), density-based clustering (e.g., density-based spatial clustering of applications with noise (DBSCAN)), etc…..” The primary references teach API execution traces in claim 1.).
The combination of Yang, USUI and Chilimbi along with Gopalan are analogous art because all deal with tracing software applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, USUI, Chilimbi and Gopalan before him/her before the effective filing date of the claimed invention, to incorporate the features of Gopalan into Yang, USUI and Chilimbi because Gopalan’s teaching provides technique that “improves the ability of the clustering technique to separate accurately the plurality of reads into distinct groups” (Gopalan, para [0088]).

Regarding claim 3, Yang as modified by USUI, Chilimbi and Gopalan teaches claim 2, Gopalan further teaches wherein the density-based clustering algorithm is a Density-Based Spatial Clustering of Applications with Noise (DBSCAN) algorithm (para [0073], “…The clusterization module 612 can use any suitable clustering technique such as connectivity-based clustering (e.g., hierarchical clustering), centroid-based clustering (e.g., k-means clustering), distribution-based clustering (e.g., Gaussian mixture models), density-based clustering (e.g., density-based spatial clustering of applications with noise (DBSCAN)), etc…..”).
The combination of Yang, USUI and Chilimbi along with Gopalan are analogous art because all deal with tracing software applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, USUI, Chilimbi and Gopalan before him/her before the effective filing date of the claimed invention, to incorporate the features of Gopalan into Yang, USUI and Chilimbi because Gopalan’s teaching provides technique that “improves the ability 

Regarding claim 9, it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 10, it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 16, it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 17, it recites same features as claim 3, and is rejected for the same reason.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of USUI, and Chilimbi as applied to claims 1, 8, and 15 respectively, in further view of Ma et al (US 20200206920 A1, hereinafter “Ma”).

Regarding claim 6, Yang as modified by USUI and Chilimbi teaches claim 1, but does not explicitly teach wherein each of the feature vectors of the API execution traces include an operation method, an operation path, a service name and information regarding spans of the respective API execution trace.
Ma teaches 
wherein each of the feature vectors of the API execution traces include an operation method, an operation path, a service name and information regarding spans of the respective API execution trace (para [0329], “…wherein the clustering further comprises generating a multi-dimensional feature vector for each of the individual traces, wherein each event comprises a multi-dimensional feature describing one or more features of the corresponding event, the one or more features comprising: an application ID, an .
The combination of Yang, USUI and Chilimbi along with Ma are analogous art because all deal with tracing software applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, USUI, Chilimbi and Ma before him/her before the effective filing date of the claimed invention, to incorporate the features of Ma into Yang, USUI and Chilimbi because Ma’s teaching provides inventive concepts that “convey improved efficiency to tasks generally performed by humans using a computer, and improve the overall function of the corresponding enterprise” (Ma, para [0032]).

Regarding claim 7, Yang as modified by USUI and Chilimbi teaches claim 1, but does not explicitly teach wherein generating the API execution traces using the API-related events includes identifying a particular span with a trace identification (ID) that has no parent span ID and obtaining all spans with the same trace ID as the particular span to generate an API execution trace.
Ma teaches 
wherein generating the API execution traces using the API-related events includes identifying a particular span with a trace identification (ID) that has no parent span ID and obtaining all spans with the same trace ID as the particular span to generate an API execution trace (para [0027], “…. A "trace" is to be understood as a segment that accomplished a particular task in a particular instance. Visually, and as described in greater detail below with reference to FIG. 3, a "trace" is analogous to a path from one end of a directed graph to another end of the graph, where each point along the path represents an event.” wherein a path reads on a trace ID, an event reads on a span).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, USUI, Chilimbi and Ma before him/her before the effective filing date of the claimed invention, to incorporate the features of Ma into Yang, USUI and Chilimbi because Ma’s teaching provides inventive concepts that “convey improved efficiency to tasks generally performed by humans using a computer, and improve the overall function of the corresponding enterprise” (Ma, para [0032]).

Regarding claim 13, it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 14, it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 20, it recites same features as claim 7, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding art rejections filed 12/21/2020 have been fully considered but they are not persuasive. 
On p9 last paragraph to p11 of the Remarks, Applicant argued that cited references fail to teach “computing sampling rates” element of independent claim 1. Applicant actually argued that “there is no mention of any clusters of traces in the entire disclosure of Chilimbi. Consequently, Chilimbi cannot and does not teach computing sampling rates for the clusters of traces.”
Examiner respectfully disagrees, because, Chilimbi teaches computing sampling rate by a formula disclosed in para [0020] for bursty tracing. Although Chilimbi does not explicitly teach clusters of traces, the traces of the bursty tracing read on one cluster of traces. Thus, Chilimbi teaches the claim feature under discussion.
On p12 of the Remarks, Applicant argued that cited references fail to teach “adaptively sampling” element of independent claim 1. Applicant again actually argued that “there is no mention of any clusters of traces in the entire disclosure of Chilimbi. Consequently, Chilimbi cannot and does not teach sampling based on the clusters to which traces belong.” 
Examiner respectfully disagrees, because, Chilimbi teaches that sampling rate is adapted to the frequency of execution as disclosed in para [0021]. As explained in para 29 above, Although Chilimbi does not explicitly teach clusters of traces, the traces of the bursty tracing read on one cluster of traces. Thus, Chilimbi teaches the claim feature under discussion.
On p13 under section c. Conclusion, Applicant argued that the cited references fail to teach “the claimed elements of "computing sampling rates for the clusters of API execution traces so that a sampling rate is assigned to each of the clusters" (emphasis added) and "adaptively sampling the API execution traces using the sampling rates based on the clusters to which the API execution traces belong" (emphasis added), as recited in the independent claim 1. Therefore, the independent claim 1 is not obvious over Yang in view of Usui and Chilimbi.” Similarly, Claims 8 and 15 are not obvious over Yang in view of Usui and Chilimbi.
Examiner respectfully disagrees, because, as explained in para 29 and 31, Chilimbi teaches the claim features under discussion, therefore, claim 1 is rejected, and claims 8 and 15 are similarly rejected.
On p13 last paragraph the Remarks, Applicant argued that the dependent claims are allowable for the same reasons as their respective base claims.
Examiner respectfully disagrees, because, as explained in para 29, 31, and 33, the independent claims 1, 8, and 15 are rejected, their dependent claims are not allowable by virtue of their dependencies upon their respective base claims.
On p14-15 of the Remarks, Applicant argued that dependent claims 4, 11 and 18 are allowable for the features recited in them. e.g. “The dependent claim 4 recites "wherein computing the sampling rates for the clusters of API execution traces includes computing the sampling rates for the clusters of API execution traces such that the clusters with higher densities of API execution traces have lower sampling rates than the clusters with lower densities of API execution traces" (emphasis added), which is not taught by the cited references of Yang, Usui and Chilimbi, either individually or in combination.” Applicant actually argued that “Chilimbi fails to teach sampling rates for clusters of traces. Again, there is no mention or teaching of any clusters of traces in the entire disclosure of Chilimbi. Consequently, Chilimbi cannot and does not teach computing sampling rates for different clusters of traces”
Examiner respectfully disagrees, because, as explained in para 29, Although Chilimbi does not explicitly teach clusters of traces, the traces of the bursty tracing read on one cluster of traces. And Chilimbi in paragraph [0021] teaches that more often the code path (i.e., the adaptive dispatch check) is executed, the more the sampling rate is decreased which reads on the claim feature of “the clusters with higher densities of API execution traces have lower sampling rates than the clusters with lower densities of API execution traces.” Thus, Chilimbi teaches the claim feature under discussion. The dependent claims 4, 11, and 18 are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192